 278DECISIONSOF NATIONAL LABOR RELATIONS BOARDMarlowe Manufacturing Company, Inc. and Commu-nicationsWorkers of America,AFL-CIO, Peti-tioner.Case 11-RC-3761September17, 1974DECISION ON REVIEW ANDCERTIFICATION OF RESULTS OF ELECTIONOn March 18, 1974, the Acting Regional Directorfor Region 11 issued his Third Supplemental Decisionand Direction in the above-entitled proceeding inwhich he sustained Petitioner's Objection 2 to con-duct affecting the results of a runoff election, anddirected that a second runoff election be conducted.'Thereafter, pursuant to National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a request for review of the ActingRegional Director's Third Supplemental Decision onthe grounds,inter alia,that he erred as to substantialfactual issues and departed from officially reportedBoard precedent.By telegraphic order dated April 30, 1974, the Na-tional Labor Relations Board granted the request forreview.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Acting Regional Director's Third SupplementalDecision and the Employer's request for review andmakes the following findings:The Petitioner's Objection 2 relates to a leaflet' dis-tributed by a group of employees known as the "Oust-er Committee" during the early morning hours of theday on which the election was to be conducted.' ThePetitioner did not offer evidence establishing an agen-cy relationship between the Employer and the OusterCommittee. In setting aside the election, the ActingRegional Director agreed with the Petitioner's con-tention that, by misrepresenting the reasons anotherplant, whose employees were also represented by thePetitioner herein, was forced to close, the leaflet con-stituted a threat that the Employer's plant would closeif the Petitioner won the election. The Acting Region-al Director noted that the establishment of an agencyrelationship is not necessary where there is third-partyconduct which disrupts the election process and con-cluded that the distribution of the leaflet herein hadsuch effect.The Employer's request for review asserts that theleaflet,when scrutinized in the proper perspective,'The tally of ballots for the runoff election conducted on January 10, 1974,showed that of approximately 343 eligible voters, 321 cast valid ballots, ofwhich 117 were for,and 204 against,the Petitioner.2 Attached hereto as an appendix.3The election was scheduled to commence at 2 p.m.contains no threat to employees of plant closure, butmerely responds to the Petitioner's propaganda con-cerning job security. Moreover, the Employer notesthat the Board has traditionally accorded less weightto acts of third parties than to acts of parties andhence the Acting Regional Director erred in sustain-ing the objection. Finally, it aruges that, even assum-ingarguendothat the leaflet contained a threat, itsdistribution was effected by a group of rank-and-fileemployees having no connection with the Employerand it rejects as unsupported by the evidence the Act-ing Regional Director's implicit finding that suchthird-party conduct created an atmosphere of confu-sion or fear of reprisal, thus rendering free choiceimpossible.We conclude, in agreement with the Employer, thatthe leaflet in question did not impair the election re-sults. There was no evidence that the Employer itselfengaged in any objectionable activity during the cam-paign, and, in the absence of any indication that it wasat all involved in the preparation or distribution of theleaflet in question, we do not agree that the conductby rank-and-file employees herein destroyed the elec-tion atmosphere.4 We therefore overrule Objection 2.Accordingly, as the objection has been overruledand the tally of ballots shows that a majority of thevalid votes have not been cast in favor of the Peti-tioner, we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes have not been cast for Communications Work-ers of America,AFL-CIO, and that said labor organi-zation is not the exclusive representative of all theemployees,in the unit herein involved,within. themeaning of Section 9(a) of the National Labor Rela-tions Act,as amended.CHAIRMAN MILLER AND MEMBER FANNING,dissenting:We are here faced with the issue of whether weshould validate an election when, at the lastminute,the voters have received a communication calculated(as we view it) to stimulate the fear that a union victo-SeeTheDeVilbiss Company,115 NLRB 1164 (1956);cf.Diamond StatePoultry Company,107 NLRB 3 (1953).We view as distinguishableMonarchRubberCo., Inc.,121 NLRB 81(1958), andAutomotiveControls Corp.,165NLRB 450(1967), reliedon bythe Acting Regional Director,as in these casesthe third-party conduct involved local newspaper advertisements containingthreats or explicit predictions of plant closure or loss of jobs if the union won.The advertisement inMonarchwas ostensibly sponsored by local busi-nessmen;that inAutomotiveControlsby named signatories,apparentlytownspeople.We consider such conduct as having a greater impact on em-ployee free choice than the more localized and temperate antiunion senti-ments expressed by fellow rank-and-file employees here.Moreover, theAutomotive Controlscase is further distinguishable on the basis that there wasobjectionableconduct bythe employer(e.g., threats of reprisals againstprounion employees)which constituted an additional basis for setting asidethe election. MARLOWE MFG. CO., INC.279ry in the election would very likely result in a plantclosing and a resultant loss of jobs for all the voters.The communication was not shown to have originat-ed with the Employer, but rather was prepared andcirculated by a group of employees called "The Oust-er Committee."Technically, the communication cannot be regard-ed as a threat, because an employee committee wouldhave no power or authority to carry out the"threat"-i.e., close the plant.But it was plainly a last-minute appeal to fear.Thus, it would compare with, for example, a last-minute circular saying that if the employees votedagainst the Union, the Union would inflict physicalharm on, or cause property damage to the homes of,as many as possible of the employees. Even thoughsuch a document were to be circulated without unionauthority by a committee of employees, we would notvalidate the election.For the Board does not validate elections held in anatmosphere of fear, no matter who creates that atmo-sphere.Had the instant circular been distributed at an ear-lier time, so that it could have been countered byappeals to reason or even, we might hope, by an em-ployer disavowal of any intent to close its plant inretaliation for the employees' selection of a bargain-ing agent, the situation would be different, becausethe appeal to fear might well have been dissipated byelection day.But this last-minute play upon the emotions-par-ticularly the powerful emotion of fear-was, in ourview, too full of potential for preventing the truly freechoice which the Act guarantees to employees.We would affirm the Regional Director's decisionto conduct a second election.APPENDIXWHAT PRICE UNION SECURITY?It is amazing what you can learn by doing someresearch; newspaper morgues and libraries provide awealth of information. Products and services are notalways what the labels claim them to be ..... .. . . SO, WE INVESTIGATE BEFORE WE INVEST.The union organizing committeeclaimsthat with aunionwe will have job securityand a lot of other bene-fits.O.K.......... that's on their label ... .... let's investigate.FIRST . ... ..no unioncan guarantee you job secur-ity.Security comes from the company through theircustomers.If the company cannot supply their customerswith products when they want them,andat competitiveprices,thenthey go elsewhere. The company loses cus-tomersandwe lose jobs.That is a fact andthe unioncannot change it.It's as simple as that.SECOND...... we dug out a few samples ofwhathappened to hundredsof peoplewho boughttheunion'spie-in-the-sky promisesandsecurity claims.DON'T SAY IT CAN'T HAPPENHERE...... IT DID!!!HYGRADE FOOD PRODUCTS, Orangeburg, closed downin 1969... excessive union demands . . . more than200 people out of work.SMITH CORONA, Orangeburg.Ask your CWA buddiesabout this one.The union was voted in during 1968.Contract signed in Feburary 1970 . . . . .. . plantclosed in June 1970. 650 people left high and dry. Thesepeople went "ALL THE WAY WITH CWA."DEERING MILLIKEN, Darlington. The union was votedin September 1956 and the plant went out December1956. Poof .... ...... another550 jobs down thedrain.homes were lost .. . . ... cars and furniture repos-sessed .... . human spirits totally broken.A good number of thesepeople spent their lifetimeworking at these plantsandthe union represented themright out of,their jobs.These are only a few examples .... . .. there aremany, many more......all tell the same story.All of them said,"it can't happen to me; it couldn'thappen here!" But it did,and thePeople were out ofwork and lost. The companies died.Any death is sad.When the death affects the lives ofhundreds of families, it is a tragedy!That's the price of union security.VOTE FOR REAL SECURITY . . . . . . . . . . . VOTE FORYOURSELF . . . . . . . . . VOTE NO!The Ouster Committee